DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hochstein (U.S. Pat. 5,413,587).
Regarding claim 1, Hochstein discloses a method of treating erectile dysfunction (ED), the method comprising: delivering energy, non-invasively (e.g. IR energy), to a penile tissue comprising at least one of tunica albuginea and penile septum (e.g. Col. 16, ll. 24-36; “treats the entire penile region”), and controlling the delivered energy to initiate synthesis of collagen fibers in the penile tissue (e.g. Col. 15, ll. 34-36; heats the 
Regarding claim 2, Hochstein further discloses a controlling the delivered energy to elevate a temperature of the penile tissue to a predetermined temperature value that causes initiation of the collagen fibers synthesis, while maintaining a temperature of an outer skin surface of a penis below a predetermined temperature threshold (e.g. Col. 16, ll. 24-36).
Regarding claim 3, Hochstein further discloses controlling the delivered energy to initiate at least one of alignment, remodeling and regeneration of collagen fibers or elastin fibers in the penile tissue (e.g. Col. 15, ll. 34-36; in this instance heats the internal temperature to 2-6 degrees Celsius; when body temperature is 37 degrees Celsius temperature is raised to 39-43 degrees Celsius which is the temperature for initiating synthesis of collagen in the Applicant’s Specification.).
Regarding claim 4, Hochstein further discloses wherein the energy is delivered from a penis's periphery inwards using multiple peripheral energy sources (e.g. see Fig.1; elements (10) and (10)).
Regarding claim 5, Hochstein further discloses wherein the maintaining the temperature of the outer skin surface of the penis is carried out by switching energy delivering peripheral energy sources among the multiple energy delivering peripheral energy sources before reaching the predetermined temperature threshold (e.g. Col. 16, ll. 24-36; “provides multiple delivery sources that are controlled until a threshold”).
Regarding claim 6, Hochstein further discloses wherein the predetermined temperature value is within a range between 42°C and 52°C (e.g. Col. 15, ll. 34-36; heats the internal temperature to 2-6 degrees Celsius; when body temperature is 37 degrees Celsius temperature is raised to 39-43 degrees Celsius which is the temperature for initiating synthesis of collagen in the Applicant’s Specification.).
Regarding claim 7, Hochstein further discloses wherein the predetermined temperature threshold is within a range between 38°C and 44*C (e.g. Col. 16, ll. 24-36 “less than 45 degrees”).
Regarding claim 8, Hochstein further discloses controlling the delivered energy to treat a venous leak disease or venous leak mechanism (e.g. Col. 15, ll. 34-36; in this instance heats the internal temperature to 2-6 degrees Celsius; when body temperature is 37 degrees Celsius temperature is raised to 39-43 degrees Celsius which is the temperature for treating venous leak mechanism in the Applicant’s Specification.).
Regarding claim 9, Hochstein further discloses delivering energy to at least one of: corpora cavernosa and penile smooth muscle tissue (e.g. Col. 16, ll. 24-36; “treats the entire penile region”).
Regarding claim 10, Hochstein further discloses controlling the delivered energy to at least one of: increase oxygenation of endothelial cells, improve blood flow in the penis, initiate angiogenesis in the penis and initiate neovascularization in the penis (e.g. intended use limitation, in this instance heats the internal temperature to 2-6 degrees Celsius; when body temperature is 37 degrees Celsius temperature is raised to 39-43 
Regarding claim 16, Hochstein further discloses wherein the delivered energy comprises at least one of: ultrasound (US) energy, infrared (IR) energy and photonic energy (e.g. abstract; Columns 1-4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,729,904. Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims are directed toward non-invasive energy being delivered to the penis to initiate synthesis of collagen fibers in the penile tissue.  The dependent claims incorporate similar subject matter as that of the ‘904 patent and are not patentably distinct.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/Primary Examiner, Art Unit 3792